Name: Commission Regulation (EEC) No 1510/81 of 4 June 1981 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/ 12 Official Journal of the European Communities 5 . 6 . 81 COMMISSION REGULATION (EEC) No 1510/81 of 4 June 1981 altering the export refunds on milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 7 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1288 /81 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1288/81 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1288/81 , are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 5 June 1981 . This Regulation shall be' binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1981 . For the Commission The President Gaston THORN (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . &lt;) OJ No L 129 , 15 . 5 . 1981 , p . 14 . 5 . 6 . 81 Official Journal of the European Communities No L 148/ 13 ANNEX to the Commission Regulation of 4 June 1981 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 Cheese and curd (6) : ex A. Emmentaler and Gruyere, not grated or powdered : II . Other : ( 1 ) Pieces packed in vacuum or in inert gas, of a net weight of less than 7-5 kg For exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Liechtenstein and Switzerland  Austria  Other destinations (2) Other For exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Liechtenstein and Switzerland  Austria  Other destinations 31-32 29-91 59-79 100-73 31-32 59-79 100-73 71-00 23-43 36-17 82-79 3800 40 3800 60 4000 00 4410 05 ex C. Blue-veined cheese, not grated or powdered, other than Roquefort for exports to : t  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Other destinations D. Processed cheese, not grated or powdered : II . Other, of a fat content, by weight : a) Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex 1 . Not exceeding 48 % and of a dry matter content, by weight : (aa) Of 27 % or more but less than 33 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E :  Canada  Switzerland  Other destinations 4-16 3-17 3-60 2-20 12-46 No L 148 / 14 5 . 6 . 81Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 10-41 7-75 9-17 5-24 31-02 10-41 7-75 9-17 5-24 31-02 4410 10 4410 20 4410 30 4410 40 4410 50 (bb) Of 33 % or more but less than 38 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland.  Other destinations (cc) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (22) Of 20 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (dd) Of 43 % or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (22) Of 20 % or more but less than 40 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 15-38 11-45 13-56 8-10 45-89 10-41 7-75 9-17 5-24 31-02 15-38 11-45 13-56 8-10 45-89 5 . 6 . 81 Official Journal of the European Communities No L 148 / 15 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (33) Of 40 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex 2 . Exceeding 48 % and of a dry matter content , by weight : (aa) Of 33 % or more but less than 38 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (bb) Of 38 % or more but less than 43 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (cc) Of 43 % or more but less than 46 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (dd) Of 46 % or more and of a fat content , by weight, in the dry matter : ( 11 ) Less than 55 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 4410 60 4510 10 4510 20 4510 30 4510 40 22-48 16-73 19-83 11-83 66-96 10-41 7-75 9-17 5-24 3102 15-38 11-45 13-56 8-10 45-89 22-48 16-73 19-83 11-83 66-96 22-48 16-73 19-83 11-83 66-96 No L 148/ 16 Official Journal of the European Communities 5 . 6 . 81 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 4510 50 4610 00 26-67 19-84 23-51 14-03 79-44 (22) Of 55 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations b) Exceeding 36 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 26-67 19-84 23-51 14-03 79-44 124-00 124-00 124-00 110-79 124-00 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano for exports to :  Zone D, Ceuta, Melilla and Andorra ,  Zone E  Canada  Switzerland  Other destinations (2) Fiore Sardo, Pecorino Romano, Pecorino Sardo for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 4710 11 4710 16 4710 22 150-32 120-00 126-65 121-22 150-32 90-00 74-00 84-57 80-00 90-00 5. 6 . 81 Official Journal of the European Communities No L 148 / 17 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (cont 'd) 4850 00 5120 12 b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex 5 . Other, of a fat content, by weight, in the dry matter : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra - Zone E  Canada  Switzerland  Other destinations (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo , Provolone, Ragusano for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 5120 16 31 43 29-24 26-09 1 9-34 93-63 18-09 13-54 15-45 7-20 39-71 20-86 15-58 18-00 8-17 62-42 24-94 18-60 21-75 9-44 74-40 44-66 124-00 124-00 42-66 124-00 5120 22 5120 31 No L 148 / 18 Official Journal of the European Communities 5 . 6 . 81 CCI " heading No Description C lode Refund ( in HCH/ 1 00 kg net weight unless otherwise indicated ) 04.04 (cunt i 1) ( 22) Danbo, Edam , Fontal , Fontina , Fynbo, Gouda . Havarti , Maribo . SamsÃ ¸ , Tilsit for exports to :  Poland  - Austria  Zone D , Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (33 ) ButterkÃ ¤se , Esrom , Italico , Kernhem , Saint-Nectaire , Saint-Paulin , Taleggio for exports to :  Austria  Zone D , Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (44) Cantal , Cheshire , Wensleydale , Lanca ­ shire . Double Gloucester, Blarney for exports to :  Austria  Zone D , Ceuta , Melilla and Andorra -  Zone E  Canada  Switzerland  Other destinations (55) Salted ricotta , of a fat content , by weight , of 30 % or more for exports to :  Zone E  Canada  Other destinations (66) Feta for exports to :  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Jordan , Iraq , Iran , the Arabian Penin ­ sula and Mediterranean countries except Zone D -  Other destinations (77) Colby, Monterey for exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 51 20 44 5 1 20 54 5120 58 5120 59 5120 82 5120 83 106-00 44-66 10-62 36-34 9-68 85-81 2-20 44-66 9-18 33-23 9-68 74-17 3 1 -43 29-24 26-09 1 9-34 87-56 1009 19-15 40-37 23-38 Q 1 7-40 Q 40-56 Q 12-3 ! Q 76-25 0 70-00 Q 31-43 29-24 26-09 19-34 87-56 5 . 6 . XI Official Journal of the European Communities No L 148 / 19 ' CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated ) 04.04 (con I \ i) 5120 87 5120 92 31-43 19-34 29-24 26-09 87-56 106-00 44-66 10-62 36-34 9-68 85-81 (88) Other (excluding cheeses produced from whey), of a water content , calculated by weight , of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % for exports to : - Austria  Zone D, Ceuta , Melilla and Andorra  Switzerland  Zone E  Canada  Other destinations (bbb) Exceeding 52 % but not exceeding 62 % for exports to :  Poland  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex (c ) Exceeding 72 % (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa ) Cottage cheese of a fat content , by weight in the dry matter, not exceeding 25 % For exports to :  Austria  Zone D , Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (bb ) Cream cheese of a water content , calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content , by weight in the dry matter : ( It ) Of 60% or more but less than 70% For exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (22) Of 70 % or more For exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc ) Other 5121 II 1 3-04 23-56 5121 20 5121 30 5121 40 29-64 No L 148/20 Official Journal of the European Communities 5 . 6 . 81 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 5121 50 5121 60 23-56 5121 70 29-64 2 . Other : (aa) Cottage cheese (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (22) Of 70 % or more For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc) Other ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % For exports to :  Zone E  Canada  Other destinations (2) Of 80 % or more but less than 85 % For exports to :  Zone E  Canada  Other destinations (3 ) Of 85 % or more but less than 95 % For exports to :  Zone E  Canada  Other destinations (4) Of 95 % or more For exports to :  Zone E  Canada  Other destinations 5121 80 5310 05 5310 11 5310 22 5310 31 14-04 23-65 48-31 18-71 31-53 64-41 19-88 32-49 68-44 22-22 37-45 76-49 5 . 6 . 81 Official Journal of the European Communities No L 148 /21 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . No refund shall be applicable to cheeses or curd containing non-milk fat. I7) This amount applies to the net weight, minus the weight of the brine . (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose , and  the lactose content of the added whey per 100 kg of finished product. N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 242/80 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain, Qatar, Kuwait, Sultanate of Oman, Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman, Umm al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight .